                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MICHELLE LEAL,                                     )
          Plaintiff,                               )
                                                   )
        v.                                         )   CAUSE NO.: 2:13-CV-318-JPK
                                                   )
TSA STORES, INC. d/b/a THE SPORTS                  )
AUTHORITY,                                         )
           Defendant.                              )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        A previous defendant in this litigation, East Coast Cycle Supply, Inc. invoked this Court’s

subject matter jurisdiction via diversity jurisdiction by filing a Notice of Removal to federal court.

The party seeking federal jurisdiction has the burden of establishing that subject matter jurisdiction

exists. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009). Here,

though, that defendant was granted summary judgment in its favor. The Court will turn to the

remaining defendant to establish subject matter jurisdiction.

        For the Court to have diversity jurisdiction, Plaintiff Michelle Leal and Defendant TSA

Stores, Inc. must be citizens of different states, and the amount in controversy must be more than

$75,000. In the Notice of Removal, Plaintiff’s citizenship and the amount in controversy are

properly alleged.
        However, the Notice of Removal alleges that Defendant TSA Stores, Inc. is a “Colorado

corporation.” (Notice of Removal ¶ 4, ECF No. 3). This allegation is insufficient for the purpose

of determining citizenship. Corporations “are deemed to be citizens of the state in which they are

incorporated and the state in which they have their principal place of business.” N. Trust Co. v.

Bunge Corp., 899 F.2d 591, 594 (7th Cir. 1990) (citing 28 U.S.C. § 1332(c)(1)). The Seventh

Circuit has further held that, “in cases with corporate parties, it is necessary to allege both the state

of incorporation and the state of the principal place of business, even if they are one and the same.”

Karazanos v. Madison Two Assocs., 147 F.3d 624, 628 (7th Cir. 1998) (internal citation omitted).

While it is likely known to the parties, the record before the Court does not reveal whether TSA

Stores, Inc. was, at the time of removal, a “Colorado corporation” because it was incorporated

there, had its principal place of business there, both, or something else entirely.

        Therefore, the Court hereby ORDERS Defendant TSA Stores, Inc. to FILE a

supplemental jurisdictional statement as to its citizenship on or before August 8, 2019, at

11:00 a.m. (C.S.T.) or to be prepared to address the issue at the scheduled status conference.

        So ORDERED this 1st day of August, 2019.

                                                    s/ Joshua P. Kolar
                                                    MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                    UNITED STATES DISTRICT COURT




                                                   2
